Opinion filed September 11, 2014




                                     In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-13-00093-CR
                                   __________

                     KEITH DEAN VEALE, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 91st District Court
                           Eastland County, Texas
                         Trial Court Cause No. 22813


                     MEMORANDUM OPINION
      The jury convicted Keith Dean Veale of theft of aluminum, copper, or brass
in an amount less than $20,000 and assessed his punishment at confinement in the
State Jail Division of the Texas Department of Criminal Justice for a term of two
years and a $10,000 fine. See TEX. PENAL CODE ANN. § 31.03(a), (e)(4)(F) (West
Supp. 2013). The trial court sentenced him accordingly. On appeal, Appellant
challenges the sufficiency of the evidence to support his conviction. We affirm.
      We review the sufficiency of the evidence under the standard of review set
forth in Jackson v. Virginia, 443 U.S. 307 (1979). Brooks v. State, 323 S.W.3d
893, 912 (Tex. Crim. App. 2010); Polk v. State, 337 S.W.3d 286, 288–89 (Tex.
App.—Eastland 2010, pet. ref’d). Under the Jackson standard, we examine all of
the evidence in the light most favorable to the verdict and determine whether,
based on that evidence and any reasonable inferences from it, any rational trier of
fact could have found the essential elements of the offense beyond a reasonable
doubt. Jackson, 443 U.S. at 319; Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim.
App. 2010).
      The grand jury indicted Appellant for unlawfully appropriating, by acquiring
or otherwise exercising control over, copper, brass, and aluminum salvage metal
valued at less than $20,000 from Tim Huckaby of the City of Ranger. Appellant
specifically contends that there was no evidence that the scrap metal found on
Appellant’s trailer were taken from property owned by the city.
      Officer Gerrell Andreas Crawford of the Ranger Police Department testified
that he received a phone call from his police chief in which the chief notified him
that there was a white pickup pulling a trailer on Garrett Street and that the trailer
was loaded with property that belonged to the city. Later, Officer Crawford saw a
white pickup pulling a trailer. Officer Crawford stopped the pickup, and Appellant
got out of the pickup. Officer Crawford asked Appellant where he got the property
that was on his trailer, and Appellant told him that he got it from two houses on
Garrett Street. Appellant said that he had obtained permission to take the property
from a man named “Tommy” and that he was going to sell it at the scrap yard.
The property on Appellant’s trailer was salvage metal and included brass, copper,
and aluminum.
      During the traffic stop, Sergeant Tim Fanning, who was accompanying
Officer Crawford, called Tim Huckaby to come to the scene and verify whether the
                                          2
property belonged to the city. Huckaby was the Public Works Supervisor of
Ranger. Officer Crawford confirmed that the two houses that Appellant took the
property from belonged to the city and that no one from the city had given
Appellant permission to remove the salvage metal. However, Officer Crawford
testified that he did not actually see Appellant leave the two houses.
      Huckaby testified that he received a phone call from one of his employees
who told him that someone was taking salvage metal from city property. Huckaby
drove to the location and saw Appellant taking salvage metal from the two
residences on Garrett Street. He then reported the incident to the chief of police.
After the police officers stopped Appellant, Huckaby went to the place where the
officers had stopped Appellant, and there—loaded on the trailer—he saw some of
the scrap metal from the two houses. Huckaby confirmed that the two houses were
owned by the city. He testified that Appellant did not have permission from the
city to remove the scrap metal from either of the two houses.
      On cross-examination, Huckaby explained that, for a couple of days, he had
seen someone taking scrap metal from the two properties and that he saw
Appellant taking the metal from the houses on the same day that he called the chief
of police. Although he testified that some of the metal on Appellant’s trailer came
from the two houses owned by the city, he could not identify the source of the
other metal. On redirect examination, Huckaby clarified that, for at least three
days in a row, he had seen Appellant loading salvage metal onto his trailer from
the two houses on Garrett Street.
      Officer Crawford impounded the trailer, and after officers photographed the
items found on the trailer, the items were sold for less than $20,000.
      Although Huckaby could not identify all of the salvage metal on Appellant’s
trailer as property that came from the two houses owned by the City of Ranger,
Officer Crawford testified that Appellant told him that the property on his trailer
                                          3
came from the two houses. Therefore, we hold that there was sufficient evidence
for a rational trier of fact to have found beyond a reasonable doubt that Appellant
unlawfully appropriated copper, brass, and aluminum salvage metal from the City
of Ranger. We overrule Appellant’s sole issue on appeal.
       We affirm the judgment of the trial court.




                                                               JIM R. WRIGHT
                                                               CHIEF JUSTICE


September 11, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and McCall.1

Bailey, J., not participating.




       1
        Terry McCall, Retired Justice, Court of Appeals, 11th District of Texas at Eastland, sitting by
assignment.

                                                  4